IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20221
                         Summary Calendar



LYONELL GASERY,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                            (97-1685)
                       - - - - - - - - - -
                           May 7, 1999

Before SMITH, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Lyonell Gasery, Texas state prisoner

#619996, seeks a certificate of appealability (COA) to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time-barred under 28 U.S.C. § 2244(d).       He also seeks leave to

proceed on appeal in forma pauperis (IFP).    The district court did

not address the merits of Gasery’s petition.

     Gasery contends, inter alia, that his § 2254 petition was

timely filed because his state habeas application, denied on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
October 30, 1996, tolled the limitations period.            For    Gasery to

obtain a COA in light of the dismissal of his petition as time-

barred, he must make a credible showing that the district court

erred in dismissing his petition for that reason.           See Sonnier v.

Johnson, 161 F.3d 941, 943 (5th Cir. 1998).

     There is a one-year reasonableness period, commencing on April

24, 1996 (the effective date of the Antiterrorism and Effective

Death Penalty Act), for the filing of § 2254 petitions, and

petitions filed before or on April 24, 1997, are considered timely.

Flanagan v. Johnson, 154 F.3d 196, 200-02 (5th Cir. 1998).               The

time during which a properly filed state habeas petition is pending

tolls   the   limitations   period   and   the   one-year   reasonableness

period.   See Fields v. Johnson, 159 F.3d 914, 916 (5th Cir. 1998).

     Gasery did not file his federal habeas petition until May 1,

1997, approximately one week after the expiration of the one-year

reasonableness    period.     Nevertheless,      Gasery’s    state    habeas

application was pending as of April 24, 1996, and was not denied

until October 30, 1996.       The pendency of the state application

tolled the reasonableness period for over six months.             As Gasery’s

federal habeas petition was thus timely filed, he has made a

credible showing that the district court erred.         Accordingly, COA

is GRANTED.    Gasery’s motion for IFP also is GRANTED.       The judgment

of the district court is VACATED, and the case is REMANDED for

further proceedings.    See Whitehead v. Johnson, 157 F.3d 384, 387-

88 (5th Cir. 1998).

     COA GRANTED; IFP GRANTED; VACATED & REMANDED.


                                     2